DETAILED ACTION 
The present application, filed on 12/28/2017, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 2/10/2021.   


Status of Claims
Claims 1-20 are now pending and have been examined. 



Allowable Subject Matter
Claims 1-20 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system, a method and a computer program product for constructing online ads using media objects created by generative processes. 

In sum, non-pre-existing media content is created based on (a) ad-contextual content and (b) pre-existing media content. In addition, the ad-contextual content comprises user-interaction content and user-profile content, while the user-interaction content (or user profile content) is based on user visited websites. 

The invention provides a unique advantage in the area of constructing online ads based on sites visited by a user. The online ads are dynamically modified to fit users’ search. 


The references utilized during the prosecution, which have been made part of the record, are: Chevalier et al (US 2015/0127565), Clark (US 2015/0170223), Niu et al (US 2002/0062245), Amer et al (US 2019/0034814), Widger et al (US 2017/0300457). 

Chevalier discloses: The SOCIAL MATCH PLATFORM APPARATUSES, METHODS AND SYSTEMS ("SMP") transforms platform join requests, social network info, and SMP network info inputs via SMP components NJ, JIP, CIP, OP, CN-SGU and CN-UPSOG into job info, candidate info, offer info, and social meetup info outputs. A job information request for a candidate may be obtained. Social data associated with the candidate may be determined. A social job relevancy rating for various jobs may be calculated using the social data. A job may be selected using the social job relevancy rating for the job, and information regarding the selected job may be provided. 

Chevalier however, does not disclose: employing one or more generative processes, subject to one or more appeal constraints and one or more communication constraints corresponding to at least one of a message, a theme or a brand, to create non-pre-existing media content based at least in part on ad-contextual content and based at least in part on pre-existing media object content. Furthermore, Chevalier does not disclose: wherein the ad-contextual content used to create the non-pre-existing media content comprises user-interaction content and user profile content, wherein at least one of the user-interaction content or the user profile content is based at least in part on one or more user online visits to one or more websites. 

Clark discloses: A method and system for creating promotion content, the method comprising providing a user interface to a client device for creating an advertising campaign including promotions, receiving one or more parameters for a promotion associated with the advertising campaign, retrieving one or more media content from media content databases based on the parameters, generating promotion content based on the one or more parameters, the promotion content including a media content engine operable for playback of the one or more media content, and distributing a message to one or more messaging systems, the message facilitating access to the promotion content. 

Clark however, does not disclose: employing one or more generative processes, subject to one or more appeal constraints and one or more communication constraints corresponding to at least one of a message, a theme or a brand, to create non-pre-existing media content based at least in part on ad-contextual content and based at least in part on pre-existing media object content. Furthermore, Clark does not disclose: wherein the ad-contextual content used to create the non-pre-existing media content comprises user-interaction content and user profile content, wherein at least one of the user-interaction content or the user profile content is based at least in part on one or more user online visits to one or more websites.  

Niu discloses: A system and method for generating real-time promotions to a visitor of an electronic commerce (e-commerce) World Wide website to increase the likelihood of purchase on the website by the visitor. The system and method receive and store clickstream data provided by the visitor, and calculate the probability that the visitor will leave the website or will make a purchase on the website based upon this clickstream data. The system and method then utilize the calculated probabilities, as well as the frequency of visits to the website by the visitor, and the time of the visit to the website, to decide whether or not real-time promotions should be generated on the website. If it is decided that promotions should be generated, then the system and method automatically calculate what promotions to send, when to send them, and how to send them. The system and method enable e-commerce owners and managers to better direct their promotions, enable promotions to be tailored to the visitors' display preferences, and generate the right promotion at the right time and the right place. Furthermore, the system and method become increasingly effective and refined with more visitors to the e-commerce website, providing the e-commerce website owner or manager with a better understanding of his or her customers, increased revenue, and greater marketing efficiency. The visitors to the e-commerce website, in turn, receive better service, information and value. 

Niu however, does not disclose: employing one or more generative processes, subject to one or more appeal constraints and one or more communication constraints corresponding to at least one of a message, a theme or a brand, to create non-pre-existing media content based at least in part on ad-contextual content and based at least in part on pre-existing media object content. Furthermore, Niu does not disclose: wherein the ad-contextual content used to create the non-pre-existing media content comprises user-interaction content and user profile content, wherein at least one of the user-interaction content or the user profile content is based at least in part on one or more user online visits to one or more websites.

Amer discloses: Technologies for analyzing multi-task multimodal data to detect multi-task multimodal events using a deep multi-task representation learning, are disclosed. A combined model with both generative and discriminative aspects is used to share information during both generative and discriminative processes. The technologies can be used to classify data and also to generate data from classification events. The data can then be used to morph data into a desired classification event. 

Amer however, does not disclose: employing one or more generative processes, subject to one or more appeal constraints and one or more communication constraints corresponding to at least one of a message, a theme or a brand, to create non-pre-existing media content based at least in part on ad-contextual content and based at least in part on pre-existing media object content. Furthermore, Amer does not disclose: wherein the ad-contextual content used to create the non-pre-existing media content comprises user-interaction content and user profile content, wherein at least one of the user-interaction content or the user profile content is based at least in part on one or more user online visits to one or more websites.  

Widger discloses: A digital magazine presents content items based on user interaction with or preference for content items determined based on how a user flips through different content items of the digital magazine. For example, the user may slow down or pause flipping, flip through content items at an inconsistent pace or change the navigational direction of the flipping, when the user is encountered with content items of interest. By analyzing how a user flips through different content items, content items that the user interacts with can be determined, and content items that the user may interact with or prefer can be determined and presented to the user. 

Widger however, does not disclose: employing one or more generative processes, subject to one or more appeal constraints and one or more communication constraints corresponding to at least one of a message, a theme or a brand, to create non-pre-existing media content based at least in part on ad-contextual content and based at least in part on pre-existing media object content. Furthermore, Widger does not disclose: wherein the ad-contextual content used to create the non-pre-existing media content comprises user-interaction content and user profile content, wherein at least one of the user-interaction content or the user profile content is based at least in part on one or more user online visits to one or more websites. 


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent claims 1, 16, 17 disclose respectively a method, a system and a computer program product for constructing content (i.e. online ads)), but falls short of distributing the created content (i.e. online ads) to users. Examiner interprets that preparing ad material, as opposed to distributing ad material, is not an abstract idea as defined by the 2019 PEG.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622